Citation Nr: 0500736	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  03-28 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.




REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.






ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

The veteran served with the Philippine Commonwealth Army 
(USAFFE) from November 1941 to June 1946.  He was a prisoner 
of war (POW) of the Japanese government from April 9, 1942, 
to September 24, 1942.  He died in November 2001.  The 
claimant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from July 2002 rating decision of the 
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines (RO).



FINDINGS OF FACT

1.  The veteran died in November 2001.  The immediate cause 
of death was listed as cardiopulmonary arrest, with coronary 
artery disease as an antecedent cause.

2.  During the veteran's lifetime, service connection had not 
been established for any disability.

3.  Neither cardiopulmonary arrest, nor coronary artery 
disease were incurred in service and they are not 
presumptively related to the veteran's POW status.



CONCLUSION OF LAW

The cause of the veteran's death was not incurred in service.  
38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.312 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Duty to notify and assist

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  In effect, this new legislation 
eliminates the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  First, VA has 
a duty to provide an appropriate claim form or instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2003).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

The Board finds no deficiencies with the duty to provide an 
appropriate claim form or to inform or assist the claimant 
with regard to the claims currently being reviewed.  The 
appellant was notified of the evidence necessary to 
substantiate her claims in detailed letters from the RO dated 
in January and March 2002.  It appears from her contentions 
and arguments that she is fully aware of the relevant law and 
evidence germane to her claims on appeal, and is aware, as 
well, of the responsibilities that both she and VA share with 
respect to the development of the claims.  In the letter, she 
was asked to submit relevant evidence in her possession, 
i.e., information describing additional evidence or the 
evidence itself, to VA.  The VCAA-notice letter outlined what 
evidence VA had and what evidence was necessary to complete 
the claims.  The appellant was informed of her and VA's 
respective duties.  These letters predated the July 2002 
rating decision which denied the claims.  They also generally 
advise the appellant to submit any and all information and 
evidence pertinent to her claim.  Therefore, the Board finds 
that the Department's duty to notify has been satisfied.  

With respect to VA's duty to assist, post-service private 
treatment records have been identified and obtained.  The 
claims are substantially complete.  The duty to assist also 
includes, when appropriate, the duty to conduct a medical 
examination.  See 38 U.S.C.A. § 5103A(d).  A medical opinion, 
however, is not required in this claim as the appellant has 
provided no evidence of a causal connection between the 
disabilities that caused the veteran's death and his active 
service.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (VA was not required to provide the veteran with a 
medical examination absent a showing by veteran of a causal 
connection between the disability and service).

It is clear that the claimant has nothing further to submit 
with regard to these claims, and adjudication of her claims 
can proceed.  Further delay of the appellate review of this 
case by the Board would serve no useful purpose.  
Accordingly, the Board finds that additional efforts to 
assist within the letter and spirit of the VCAA are not 
required. Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements of law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).

B. Cause of death

The appellant, a widow of a Filipino soldier who fought 
during World War II, seeks service connection for the cause 
of the veteran's death.  Her main contention is that he 
developed heart disease due to his POW experiences.  For the 
following reasons, the Board disagrees.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death. 38 C.F.R. § 3.312 (2004).  The 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  The contributory cause of death is one that 
contributed substantially or materially to cause death, 
combined to cause death, or aided or lent assistance to the 
production of death. 38 C.F.R. § 3.312(c).  In general, 
service connection will be established if the evidence 
supports the claim or is in relative equipoise; only if a 
fair preponderance of the evidence is against the claim will 
the claim be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection for cardiovascular disease may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Moreover, the veteran was a POW for more than 30 days.  In 
the case of a veteran who is a former POW and who was 
interned for not less than 30 days, certain diseases which 
become manifest to a degree of at least 10 percent at any 
time after active service, shall be considered to have been 
incurred in or aggravated by service, notwithstanding that 
there is no record of such disease during the period of 
service.  These diseases include avitaminosis, beriberi 
(including beriberi heart disease), chronic dysentery, 
helminthiasis, malnutrition (including optic atrophy 
associated with malnutrition), pellagra, any other 
nutritional deficiency, psychosis, any of the anxiety states, 
dysthymic disorder (or depressive neurosis), organic 
residuals of frostbite (if the veteran was interned in 
climactic conditions consistent with the occurrence of 
frostbite), post-traumatic osteoarthritis, peripheral 
neuropathy except when directly related to infectious causes, 
irritable bowel syndrome, or peptic ulcer disease.  This 
presumption can be rebutted where there is affirmative 
evidence to the contrary of intercurrent injury or disease.  
38 U.S.C.A. § 1112(b) (West 2002); 38 C.F.R. §§ 3.307, 
3.309(c) (2004).  The term beriberi heart disease includes 
ischemic heart disease in a former POW who had experienced 
localized edema during captivity.  38 U.S.C.A. § 1112(b) 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(c) (2004).

At the time of the veteran's death, service connection was 
not in effect for any disability.  His certificate of death 
shows that he died in November 2001.  The death certificate 
lists the immediate cause of death as cardiopulmonary arrest, 
due to or as a consequence of coronary artery disease.

The pertinent evidence includes VA POW medical histories and 
examinations dated in 1984 and 2000, private treatment 
records relating to the veteran's medical records dated over 
the years since service for multiple medical problems, and 
those from shortly before his death, which show he had 
coronary artery disease.  This condition was claimed by the 
veteran as having been present and treated by private doctors 
since 1979, but the medical records first show treatment for 
coronary artery disease in August 2001.  Service medical 
records are negative for signs or symptoms of cardiovascular 
problems.  The veteran completed an affidavit for Philippine 
Army personnel in July 1945.  In the report, he replied 
"none" to a question of whether he had incurred any illness 
or injury during his active duty.  This document was dated 
after his POW experience.  

The record shows diagnoses of heart disease dating from many 
years after service.  No doctor has opined that the heart 
disease, including coronary artery disease, was related to 
service or any POW experience in service.  

The veteran's March 1984 VA POW protocol examination shows 
that he reported abdominal pain, body weakness, and joint 
pain.  He stated he had malaria, dysentery, beriberi, and 
malnutrition in service.  The examiners found no neurological 
deficits and no residuals of avitaminosis, as well as no 
medical evidence of current existence of nutritional 
deficiency resulting from nutritional deficiency and inhumane 
treatment as a POW.  At that time, although the veteran 
stated that he had beriberi during captivity, he denied any 
swelling of his legs or feet, muscles, or joints during 
captivity.  

In his report of former POW medical history dated in August 
2000, the veteran reported that he had experienced leg 
swelling and numbness during captivity.  

Taking all the evidence into consideration, the Board 
concludes that the preponderance of the evidence is against 
the claim of service connection for the cause of the 
veteran's death.  The first evidence of record showing the 
presence of any heart problems is dated in August 2001, many 
years following the veteran's separation from service.  
Indeed, the veteran acknowledged during his life that he 
didn't receive treatment until 1979.  The record lacks 
evidence of a nexus, or link, between these conditions and 
the veteran's active service.  There are no medical opinions 
or other competent evidence contained in any of the veteran's 
post-service medical records relating any cardiovascular 
disorder to any in-service finding or event.  There is also 
no medical evidence in the record at all tending to show that 
a chronic cardiovascular disorder was present during active 
service or within the first post-service year.  To the 
contrary, the veteran himself denied having any such problems 
in his July 1945 affidavit for Philippine Army personnel.  

The Board is cognizant that the veteran may have suffered 
from ischemic heart disease, which is a presumptive 
disability under 38 U.S.C.A. § 1112(b); however, during his 
lifetime he denied experiencing any localized edema 
(swelling) during captivity in 1945 and though it was 
reported by history in 2000 it was not reported as a concern 
in his 1984 POW examination.  The Board finds the report of 
no swelling or edema in 1984 to be representative of the lack 
of complaints of edema over a many-year period following 
service and essentially of more probative value than the 
initial report of edema by history in 2000.  Therefore, 
service connection for ischemic heart disease is not 
warranted on this basis.  The veteran's own statements that 
he had beriberi during service are not competent.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

No competent evidence shows any disease or disability that 
materially or contributorily caused the veteran's death was 
in any way related to service.  The appellant has related the 
veteran's death to active service; however, she has not been 
shown to possess the medical training or expertise needed to 
render a competent opinion as to diagnosis or medical 
causation.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

Accordingly, the preponderance of the evidence is against the 
claim for service connection for the cause of the veteran's 
death.  Under such circumstances, application of the benefit 
of the doubt rule is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.




	                        
____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


